Citation Nr: 0535066	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  00-19 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected chondromalacia, right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected bilateral pes planus.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residuals, scar, left lateral breast 
biopsy.

4.  Entitlement to an initial compensable rating for service-
connected residual of laceration, scar, left index finger.

5.  Entitlement to an initial compensable rating for service-
connected residual of laceration, scar, left thumb.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1982 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
for chondromalacia, right knee, bilateral pes planus, scar 
residuals of left lateral breast biopsy, scar residuals on 
left index finger and scar residuals on left thumb and 
evaluated each disability as noncompensable.  A Notice of 
Disagreement was received in September 1999 setting forth the 
veteran's disagreement with the evaluation of zero percent 
for each of these disabilities.  A Statement of the Case was 
issued in March 2000.  A timely appeal was received in 
September 2000.  The Board notes that the veteran's claims 
file was transferred to the Atlanta, Georgia RO in December 
2001.

The Board remanded the veteran's claims to the Appeals 
Management Center (AMC) in June 2004.  By a July 2005 rating 
decision, the AMC granted 10 percent ratings for the 
veteran's service-connected chondromalacia, right knee, 
bilateral pes planus and scar residuals of left lateral 
breast biopsy.  Thereafter, the AMC issued a Supplemental 
Statement of the Case and returned the veteran's claims to 
the Board for final consideration.  



FINDINGS OF FACT

1.  The veteran's right knee disability is not shown to be 
productive of ankylosis, moderate knee impairment with 
recurrent subluxation or lateral instability, dislocated 
semilunar cartilage, leg flexion limited to at least 30 
degrees, leg extension limited to at least 15 degrees, or 
impairment of the tibia and fibula with moderate knee 
impairment.  

2.  The veteran's bilateral pes planus is not shown to be 
productive of a severe disability with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on 
use, or characteristic callosities.

3.  The veteran's scar residuals of left lateral breast 
biopsy are not shown to be productive of limited motion or 
underlying soft tissue damage with an area exceeding 12 
square inches (77 square centimeters); or limitation of 
function of the affected part.

4.  The veteran's scar residuals of laceration, left index 
finger, are not shown to be productive of limited motion or 
underlying soft tissue damage with an area exceeding 6 square 
inches (39 square centimeters); frequent loss of skin 
covering; objective findings of pain on examination; or 
limitation of function of the affected part.

5.  The veteran's scar residuals of laceration, left thumb, 
are not shown to be productive of limited motion or 
underlying soft tissue damage with an area exceeding 6 square 
inches (39 square centimeters) ); frequent loss of skin 
covering; objective findings of pain on examination; or 
limitation of function of the affected part.






CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for chondromalacia, right knee, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Codes 5256 through 5263 
(2005).

2.  The criteria for an initial disability rating in excess 
of 10 percent for bilateral pes planus are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Code 5276 (2005).

3.  The criteria for an initial disability rating in excess 
of 10 percent for scar residuals of left lateral breast 
biopsy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118 (2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.118, 
Diagnostic Codes 7801 through 7805 (2005).

4.  The criteria for an initial compensable rating for scar 
residuals of laceration, left index finger, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.118 (2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, and 4.118, Diagnostic Codes 7801 
through 7805 (2005).

5.  The criteria for an initial compensable rating for scar 
residuals of laceration, left thumb, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.118 (2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, and 4.118, Diagnostic Codes 7801 
through 7805 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
June 2004, subsequent to the initial AOJ decision.  Where, as 
here, notice was not provided prior to the initial AOJ 
decision, the veteran has the right to content complying 
notice and proper subsequent VA process.  The Board finds 
that any defect with respect to the timing of the notice 
requirement has been cured by the subsequent proper notice 
and VA process, and was, therefore, harmless error.  The 
veteran's claims for service connection were filed in April 
1999, before the enactment of the law requiring this notice.  
In June 1999, the RO notified her by letter of the type of 
evidence needed to show service connection and of what VA 
will do to assist her in developing her claims.  In June 
2004, the Board remanded the veteran's claims to the Appeals 
Management Center (AMC) for further development; and the AMC 
notified the veteran by letter of each of the elements 
required by the Pelegrini II Court as stated above.  The 
veteran's claims were then readjudicated in the July 2005 
Supplemental Statement of the Case.

In addition, by means of the various ratings, statement of 
the case and supplemental statements of the case, the veteran 
was advised of the specific reasons why these particular 
claims were denied, and the information and evidence needed 
to substantiate the claims.  She has also been provided the 
text of the relevant regulation implementing the law with 
respect to this notice requirement and told it was her 
responsibility to support the claims with appropriate 
evidence.  Indeed, the veteran submitted information to 
assist in the collection of evidence in connection with her 
claims.  Thus, the Board considers the notice requirements 
met, and any error as to the timing of the notice to be 
harmless.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran has not indicated she has received any recent 
treatment from VA.  She identified private treatment records 
related to her claims, and VA requested and obtained those 
records.  The veteran was notified in the rating decisions, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence the RO had obtained and considered in 
rendering its decision.  She has not identified any 
additional evidence.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in June 1999 
and August 2004.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disabilities since she was last 
examined.  The veteran has not reported receiving any recent 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected conditions 
fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of her claims.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran's claims for higher evaluations are original 
claims that were placed in appellate status by her 
disagreement with the initial rating awards.  In these 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2005).  

Chondromalacia, Right Knee

The veteran's right knee disability does not have a specific 
diagnostic code and is rated under an analogous diagnostic 
code.  38 C.F.R. § 4.20 (2005).  The veteran's right knee 
disability has been rated under Diagnostic Code 5299-5024 for 
tenosynovitis.  The Board will consider whether an increased 
rating can be granted under all potentially applicable 
diagnostic codes.

Private treatment records from May 1996 are in the record, 
and the veteran underwent VA examinations in June 1999 and 
August 2004.  At the June 1999 VA examination, the veteran 
reported chronic discomfort rated as 5 out of 10 in the right 
knee with daily flare-ups with prolonged weightbearing with 
pain rated as 9 or 10 out of 10.  Physical examination 
revealed passive range of motion from 0 to 128 degrees with 
consideration given for pain, fatigue, weakness, 
incoordination and alteration by repetition.  There were no 
findings of swelling, deformity or looseness of motion.  X-
ray of the right knee was normal.  The diagnosis was 
chondromalacia of the right knee.

At the August 2004 examination, the veteran complained of 
pain in her right knee rated as 4 or 5 out of 10, increasing 
to 8 out of 10 with increased activity or minor trauma such 
as bumping the knee.  She reported not taking any medications 
or using assistive devices.  Physical examination revealed 
range of motion of 0 to 140 degrees, no varus or valgus 
instability, mild medial and lateral joint line tenderness, 
and crepitance and pain with active range of motion under the 
patella.  Anterior drawer, Lachman's, McMurray's and Apley 
tests were negative.  X-rays were normal without evidence of 
degenerative changes in the knee.  No specific diagnosis was 
provided.

Diseases evaluated under Diagnostic Code 5024 will be rated 
on limitation of motion of the affected part as arthritis, 
degenerative, which is Diagnostic Code 5003.  Under 
Diagnostic Code 5003, arthritis established by x-ray findings 
is rated on the basis of limitation of motion of the affected 
joints.  When however, the limited motion of the specific 
joint or joints involved would be noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is assigned 
for each involved major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (2005).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, however, arthritis is rated as 10 
percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.

A higher rating is not permissible under these diagnostic 
codes unless there is a compensable limitation of motion.  
Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 (limitation of flexion) and 5261 
(limitation of extension).  Diagnostic Code 5260 is used to 
evaluate knee disabilities based upon limitation of flexion 
of the knee.  It provides for a rating in excess of 10 
percent when flexion is limited to 30 degrees or less.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  Diagnostic 
Code 5261 is used to evaluate knee disabilities based upon 
limitation of extension of the knee, and provides for a 
higher rating than 10 percent when extension is limited to 15 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2005).  Normal range of motion of the knee is 0 to 140 
degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate 
II.  

The evidence shows that at most the veteran had limitation of 
flexion to 128 degrees, and she did not have limitation of 
extension.  Thus she does not have compensable limitation of 
motion of the knee, and a higher rating is not warranted 
under Diagnostic Codes 5024, 5003, 5260 or 5261.

Diagnostic Code 5256 is used to evaluate ankylosis of the 
knee and is not applicable in the present case as the 
evidence does not show that the veteran has ankylosis.  
Diagnostic Code 5258 is used to evaluate dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  This diagnostic code is also not 
applicable because the evidence fails to show any problems 
with the semilunar cartilage in the veteran's right knee.  
Diagnostic Codes 5259 and 5263 do not provide for a rating 
higher than 10 percent.

Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).  The evidence does not show that the veteran has 
recurrent subluxation or lateral instability consistent with 
a moderate impairment of the right knee.  A higher rating is, 
therefore, not warranted under this diagnostic code.

Finally, a higher rating is not warranted under Diagnostic 
Code 5262 because there is no evidence of impairment of the 
tibia and fibula.

In evaluating the veteran's right knee disability, 
consideration has been given for any functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45 (2005); see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no 
objective evidence of functional loss of the veteran's knee 
beyond pain on movement of the joint.  After considering all 
the evidence, the Board finds that the veteran's right knee 
disability picture is consistent with a 10 percent disability 
rating, and she is not entitled to a higher evaluation.  Her 
appeal is, therefore, denied.

Bilateral Pes Planus

The veteran's service-connected bilateral pes planus is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5276.  Under that code, where the pes planus is 
moderate, whether unilateral or bilateral, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet, a 10 percent rating is assigned.  Where the pes 
planus is bilateral and severe, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, a 30 percent rating is 
assigned.  Where the pes planus is bilateral and pronounced, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, a 50 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  
Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  
38 C.F.R. § 4.71a, Plate II (2005).

The veteran underwent VA examinations in June 1999 and August 
2004.  At the June 1999 examination, she complained of 
occasional pain in her feet with prolonged weightbearing.  
She reported occasionally using arch supports.  She stated 
that this condition had no effect on her usual occupation and 
daily activities.  Physical examination revealed bilateral 
range of motion limited to 40 degrees of plantar flexion.  
Dorsiflexion was normal at 20 degrees.  There was no 
significant pain on range of motion.  There was slight 
tenderness in the arches on palpation. There were no 
deformities, abnormal gait, unusual callosities or breakdown, 
unusual shoe wear, or significant skin or vascular changes.  
X-rays of the feet did not show any abnormalities.  The 
diagnosis was bilateral pes planus.

At the August 2004 examination, the veteran reported pain, 
weakness, stiffness, fatigability and cramping in her feet, 
but denied any heat, redness or lack of endurance.  She 
reported not having any new treatment.  She also reported 
having no flare-ups other than her feet hurting more after 
long periods of standing.  She stated she wears shoe inserts 
if her feet get worse.  Activities of daily living are 
limited in the amount of weightbearing.  Physical examination 
revealed lateral deviated hallux and medial protuberance over 
the first metatarsal head, right greater than left.  
Decreased arch height was noted on weightbearing.  The middle 
portion of the arch was medially to the big toe.  There was a 
positive Helbing sign with inward displacement of the 
Achilles tendon bilaterally.  There was also five degrees of 
rearfoot valgus which is correctable with medial column 
support.  She was able to rise to her toes and heels without 
discomfort.  There was no limp on gait.  There was excessive 
pronation noted on weightbearing.  There were no callosities 
noted, no pain on manipulation, no indication of swelling on 
use, and no extreme tenderness on the plantar surface of the 
feet.  X-rays confirmed a mild bunion deformity on the right 
foot, but it was nonweightbearing.  The assessment was pes 
planus deformity as evidence by the displacement of the 
medial column of the foot bilaterally and the displacement of 
the Achilles tendon bilaterally.

After considering all the evidence, the Board finds that the 
veteran's disability picture for her bilateral pes planus is 
consistent with a 10 percent rating under Diagnostic Code 
5276.  A higher rating is not warranted because, although the 
VA examiner noted in his August 2004 report excessive 
pronation on weightbearing, there is no evidence of a marked 
deformity, pain accentuated on manipulation and use, swelling 
on use, or characteristic callosities.  Rather the evidence 
shows that the veteran's bilateral pes planus is consistent 
with a moderate impairment with the weight-bearing line 
medial to the great toe with inward displacement of the 
Achilles tendon.  There was not, however, any pain or 
tenderness on manipulation.    In evaluating the veteran's 
bilateral pes planus, consideration has been given for any 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran reported that her only 
limitation of functioning is prolonged weightbearing, which 
is consistent with a 10 percent evaluation.

The veteran's appeal is, therefore, denied.

Scars

The Board notes that the criteria for evaluating skin 
disabilities, including scars, contained in 38 C.F.R. § 4.118 
were revised effective on August 30, 2002.  See 67 Fed. Reg. 
49,590-595 (2002).  Diagnostic Code 7805, under which the 
evaluation was assigned, was not changed when the criteria 
were revised.  Likewise, other diagnostic codes pertaining to 
the skin remained substantially unchanged after the revision.  
The revised provisions, however, offer other criteria upon 
which skin disabilities may be evaluated that are not covered 
by the former provisions and are potentially relevant to the 
evaluation on appeal.  

Prior to August 30, 2002, Diagnostic Codes 7801 and 7802 
applied to burn scars and are, therefore, not applicable in 
the present case.  Under the revised rating schedule, 
Diagnostic Codes 7801 and 7802 apply to scars that are not on 
the head, face or neck, and, therefore, are applicable in the 
present case.  Currently Diagnostic Code 7801 provides that 
scars on other than the head, face, or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if the 
area or areas covered exceed 6 square inches (39 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2005).  Currently Diagnostic Code 7802 provides that scars 
on other than the head, face or neck that are superficial and 
that do not cause limited motion warrant a 10 percent 
evaluation if the area or areas covered are 144 square inches 
(929 square centimeters) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).  Under Diagnostic Code 7802, 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 
7802 Note (1) (2005).

Prior to August 2002, superficial scars that are poorly 
nourished with repeated ulceration warranted a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
Currently, a 10 percent disability rating is assigned for 
superficial scars that are unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  An unstable scar is where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).  

Prior to August 30, 2002, Diagnostic Code 7804 provided that 
a superficial scar that was tender and painful on objective 
demonstration warranted a 10 percent disability rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (1).  

Under Diagnostic Code 7805, a scar is to be rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118 (2002); 38 C.F.R. § 4.118 (2005).  

Scar Residuals of Left Lateral Breast Biopsy

The veteran's scar residuals of a left lateral breast biopsy 
are currently evaluated as 10 percent disabling under 
Diagnostic Code 7804.  The veteran underwent VA examinations 
in June 1999 and August 2004.  At both examinations she 
complained of tenderness around the scar.  At the August 2004 
examination, she also reported worsening tenderness with her 
menstrual periods.  Physical examination in June 1999 
revealed a scar measuring 0.6 by 0.8 centimeters over the 
left lateral breast.  It appeared slightly hypopigmented, but 
there was no significant deformity or underlying soft tissue 
loss.  She stated the scar was tender on palpation.  

At the August 2004 examination, the scar was linear shaped 
and measured 3.0 by 0.6 centimeters.  It was hypopigmented, 
smooth and atrophic.  There was mild subjective tenderness on 
palpation.  There was no finding, however, of adherence, 
elevation, depression, inflammation, edema, keloid formation, 
induration, inflexibility or significant underlying tissue 
loss.  There was also no limitation of motion, ulceration or 
breakdown.  

The veteran's scar is currently rated the maximum 10 percent 
under Diagnostic Code 7804 for a painful scar.  In order to 
be entitled to a higher rating, the evidence must show 
limitation of motion of the affected part (under both the old 
and new criteria), underlying soft tissue damage associated 
with the scar, or limitation of function of the affected 
part.  The VA examination results clearly show that the 
veteran has neither limitation of motion or function of the 
affected part or underlying soft tissue damage associated 
with the scar on her left lateral breast, and thus a rating 
higher than 10 percent is not warranted.




Scar Residual from Laceration, Left Index Finger

The veteran's scar residual on the left index finger is 
currently rated as noncompensable.  VA examinations showed 
that the veteran has a linear scar over the distal phalanx of 
the left index finger.  The scar was hypopigmented but well-
healed without ulceration or breakdown.  There was no 
evidence of adherence, significant underlying tissue loss, 
inflammation, edema, keloid formation, elevation, depression, 
induration, inflexibility, disfigurement or limitation of 
function.  At the June 1999 VA examination, the veteran made 
subjective complaints of tenderness on palpation.  At the 
August 2004 examination, however, the veteran complained of 
loss of sensation around the borders of the scar.  There was 
no tenderness to palpation found however.

In order to be entitled to a compensable rating, the evidence 
must show limitation of motion of the affected part (under 
both the old and new criteria), underlying soft tissue damage 
associated with the scar, frequent loss of covering of the 
skin, or that the scar is painful upon examination.  The VA 
examination results clearly show that the veteran has neither 
limitation of motion, underlying soft tissue damage 
associated with the scar or frequent loss of covering of the 
skin over the scar.  Although at the June 1999 VA 
examination, the veteran stated there was tenderness on 
palpation, there was a specific finding of no tenderness on 
palpation at the August 2004 examination. The Board finds, 
therefore, that a compensable rating is not warranted.

Scar Residual from Laceration, Left Thumb

The veteran's scar residual on the left thumb is currently 
rated as noncompensable.  VA examinations showed that the 
veteran has a curvilinear scar over the distal phalanx of the 
left thumb running from the fat pad and extending laterally 
into the lower base of the nail medially.  The scar was 
mildly hypopigmented but well-healed without ulceration or 
breakdown.  There was no evidence of adherence, significant 
underlying tissue loss, inflammation, edema, keloid 
formation, elevation, depression, induration, inflexibility, 
disfigurement or limitation of function.  At the June 1999 VA 
examination, the veteran made subjective complaints of 
tenderness on palpation.  At the August 2004 examination, 
however, the veteran complained of loss of sensation around 
the borders of the scar.  There was no tenderness to 
palpation found however.

In order to be entitled to a compensable rating, the evidence 
must show limitation of motion of the affected part (under 
both the old and new criteria), underlying soft tissue damage 
associated with the scar, frequent loss of covering of the 
skin, or that the scar is painful upon examination.  The VA 
examination results clearly show that the veteran has neither 
limitation of motion, underlying soft tissue damage 
associated with the scar or frequent loss of covering of the 
skin over the scar.  Although at the June 1999 VA 
examination, the veteran stated there was tenderness on 
palpation, there was a specific finding of no tenderness on 
palpation at the August 2004 examination. The Board finds, 
therefore, that a compensable rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected chondromalacia, right knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected bilateral pes planus is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals, scar, left lateral breast 
biopsy, is denied.

Entitlement to an initial compensable rating for service-
connected residual of laceration, scar, left index finger, is 
denied.





Entitlement to an initial compensable rating for service-
connected residual of laceration, scar, left thumb, is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


